Citation Nr: 1647308	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  12-30 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals, prostate cancer, status post radical perineal prostatectomy.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to service connection for thrombophlebitis, right lower leg.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1964 to April 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2015, the Veteran submitted additional evidence, which was subsequent to the most recent supplemental statement of the case (SSOC) issued in June 2015.  Later in June 2015, the Veteran indicated that he would waive initial consideration of any additional evidence submitted by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c).  Any other additional evidence is not pertinent to the claim being decided herein.  Id.

The decision below addresses the prostate cancer residuals rating claim.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

From May 4, 2010, the Veteran's residuals of prostate cancer have been manifested by requiring the wearing of absorbent materials which must be changed more than four times per day.


CONCLUSION OF LAW

From May 4, 2010, the criteria for a 60 percent rating for residuals, prostate cancer, status post radical perineal prostatectomy, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.115a, Diagnostic Code 7528 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet.App. 545, 552 (2008).

I. Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Under, Diagnostic Code 7528, malignant neoplasms of the genitourinary system, are rated as 100 percent disabling.  38 C.F.R. § 4.115b.  A Note to this code section states that, following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  

Under 38 C.F.R. § 4.115a, renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells or transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101, warrants a 30 percent rating.  Constant albuminuria with some edema or definite decrease in kidney function or hypertension at least 40 percent disabling under Diagnostic Code 7101, warrants a 60 percent rating.  Persistent edema and albuminuria with BUN 40 to 80 mg% or creatinine 4 to 8 mg% or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent rating.  Requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria or BUN more than 80 mg% or creatinine more than 8 mg% or markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent rating.

Under 38 C.F.R. § 4.115a, voiding dysfunction is rated as urine leakage, frequency, or obstructive voiding.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed less than two times per day warrants a 20 percent rating.  The need to wear absorbent materials which must be changed two to four times per day warrants a 40 percent rating.  The use of an appliance or wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent rating.

II. Facts and Background

By way of background, the Veteran did not expressly file a claim for increase for prostate cancer residuals.  He was receiving a 20 percent rating when he filed a claim of service connection for diabetes.  The RO sua sponte raised the prostate cancer residuals rating issue in conjunction with that claim.

The Veteran is currently rated under 38 C.F.R. § 4.115a, Diagnostic Code 7528 and evaluated under the rating criteria for voiding dysfunction.  During the appeal period, he received VA examinations in May 2010 and February 2012.  He has also submitted lay statements and argument through his representative.

In the April 2010 examination report, the Veteran reported that he did not have radiation or hormone therapy after his prostatectomy in 2006.  The Veteran reported to the examiner than he did not have any lethargy, weakness, anorexia, or significant weight change.  Since his surgery, the Veteran reported that he has had intermittent incontinence and erectile dysfunction.  The examination report further noted the Veteran had urinary symptoms.  There was no urgency, hesitancy or difficulty in starting the stream, weak or intermittent stream, dysuria, straining to urinate, hematuria, urine retention, or urethral discharge.  However, there was noted dribbling, and the daytime voiding interval was noted as every one to two hours and voiding twice per night.  There was no renal colic, but there was urinary leakage in the form of urinary incontinence.  The examiner noted that for control of the urinary leakage, the required method was wearing of absorbent material that must be changed less than 2 times per day.  Additionally, there was no history of recurrent urinary tract infections, obstructed voiding, urinary tract stones, renal dysfunction or failure, acute nephritis, hydronephrosis, or cardiovascular symptoms.

In a July 2010 statement, the Veteran clarified the statements he made to the May 2010 VA examiner with regard to how frequently he had to change his pads.  He stated that when he reported to the examiner that he changed his absorbent pads less than two times per day, he explained that when he was home, he didn't change his pads because he was able to relieve himself while working outside in the yard.  He explained that was where he was most of the day and therefore did not use more than two pads during the day.  The Veteran further explained that the pads were expensive and that he tries to reduce his usage such that his income is not greatly affected.  He further noted that he restricted his intake of fluids so that he is not urinating as much.  He explained that when he goes out in public, he has to change his pads more than twice per day.  Furthermore, he related that when he drinks more than normal, he is forced to urinate more than twice per night and that on a normal day he has to urinate every hour and change his pads more than four times per day.

In his November 2010 substantive appeal, the Veteran noted that "many times" he is unable to control his urination throughout the day and that when he wears absorbent pads, he has found he needs to change them more than six times per day.  

The Veteran next received a VA examination for the residuals of his prostate cancer in February 2012.  The examiner noted a voiding dysfunction causing urine leakage.  Here, the examiner noted this required absorbent material which must be changed less than 2 times per day.  The use of an appliance was not required.  The voiding dysfunction caused increased urinary frequency in the form of a daytime voiding interval between one and two hours and nighttime awakening to void three to four times.  Such voiding dysfunction did not cause signs or symptoms of obstructed voiding.  The examiner noted that the Veteran did have a history of urinary tract or kidney infections.  

In an October 2013 statement, the Veteran noted that he continued to suffer from the residuals of his prostate surgery in the form of continual urine leakage and urinary incontinence which required absorbent pads for leakage.  He highlighted that he continually reported his needs for pads and that post-surgical residuals also included infection, irritation and bleeding in his rectal area.

In a July 2015 statement, the Veteran's representative echoed the Veteran's statements about the frequency with which he has to change his pads when not home, and the Veteran's limiting of his fluid intake.  In an October 2016 statement, the Veteran's representative contended the information provided directly by the Veteran is a firsthand account of the symptomatology of his condition.

III. Analysis

The Veteran essentially contends he is entitled to a greater disability rating due to his self-reported frequency of changing his absorbent pads more than four times per day.

Here, both of the Veteran's relevant VA examinations note that he changed his absorbent pads less than two times per day.  However, after the May 2010 VA examination, the Veteran reported that such frequency was only when he was at home, and that if he were not, his absorbent pads would need to be changed more than four times per day.  The Veteran has repeatedly emphasized that he engages in practices such as limiting his fluid intake in order to reduce the number of pads he must use.  Indeed, the Veteran has highlighted that were he to be in public rather than home, he would need to change his pads more than four times per day.  Therefore, the essential issue is how often the Veteran changes the absorbent material he must wear.

In order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration.  See Layno v. Brown, 6 Vet. App, 465, 469 (1994).  A witness therefore must have personal knowledge in order to be competent to testify to a matter.  Id.  Personal knowledge is "that which comes to the witness through the use of his senses . . . ."  Id.  However, lay witness competency is not unlimited.  Rather, lay testimony is not generally competent to prove that which would require specialized knowledge and training, such as that requiring medical expertise.  Id. at 470.  

Here, the Board finds that the Veteran is competent to report the frequency he must change his pads.  He has personal knowledge of this information.  Indeed, he would need personal knowledge of such in order to report the frequency to a VA examiner during an examination.  Furthermore, the Board finds in this instance that the frequency the Veteran must change his pads does not require specialized knowledge or training or medical expertise.  As such, the Veteran is competent to report that he must change his pads more than four times per day.

The Board thus must weigh the reported frequency of pad changes noted in the Veteran's examination report against his statements as to such frequency.  Here, the Board notes that in both VA examination reports, the frequency the Veteran changes his pads was noted as less than two times per day.  However, shortly after the first VA examination, the Veteran clarified the specific context in which he may only need to change his pads twice per day.  The Veteran competently reported that frequency was only present if he essentially did not leave home.  He has stated that were he to be out in public, such frequency would be much more frequent.  The Board finds the Veteran's competent lay statements more probative on the matter of the frequency of changing his pads.  The Veteran has been consistent in that his less frequent changing only occurs under a specific circumstance.  He also competently and credibly reports the efforts he takes not to have to change his pads, due to their expense.  The Veteran is in the unique position in this instance to have quite personal knowledge of changing of his absorbent material.  As the Veteran has competently reported he must change his absorbent pads more than four times per day, and when resolving reasonable doubt in his favor, a 60 percent rating is warranted in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Based on the facts found in the record, the Board finds that the Veteran's residuals of prostate cancer have been manifested by requiring the wearing of absorbent material which must be changed more than 4 times per day warranting a 60 percent evaluation as early as May 4, 2010, but no earlier.  This is so because the VA examination occurred on this date.  The Veteran's subsequent statements clarifying the frequency of his pad changes reference the statements reflected in this examination report.  As such, a 60 percent evaluation is warranted from May 4, 2010, but no earlier as the evidence does not establish a factually ascertainable increase in disability prior to that date that would not require some speculation.

A higher rating is not warranted under 38 C.F.R. § 4.115a for voiding dysfunction as this is the maximum schedule rating.  Additionally, a higher rating under renal dysfunction is not warranted as voiding dysfunction is the predominant symptomatology.


ORDER

A disability rating of 60 percent is granted for residuals, prostate cancer, status post radical perineal prostatectomy, from May 4, 2010, but no earlier, subject to the laws and regulations governing the payment of monetary awards.



REMAND

Service Connection for Thrombophlebitis

An October 2014 rating decision denied entitlement to service connection for thrombophlebitis, right lower leg.  In July 2015, the Veteran filed a notice of disagreement as to this issue.  Although the RO may be processing this appeal, to date, the RO has not issued a statement of the case (SOC) as to this issue, which is the next required step.  See 38 C.F.R. §§ 19.26, 19.29.  The Board must remand this claim to accomplish this step.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.9(c).

TDIU

The Board is mindful that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the record raises a service-connected disability-his prostate cancer residuals-along with a presently nonservice-connected disability, his thrombophlebitis, may render the Veteran unemployable.  In a May 2012 claim for increased disability based on individual unemployability, the Veteran noted that he last was able to work in 2010 based on his leg pain and the residuals of his prostate cancer.  The Veteran is not presently service connected for thrombophlebitis, but entitlement to service connection for this disability is presently being remanded by the Board for issuance of an SOC.  Whether the Veteran is entitled to a TDIU is in-part dependent on whether his thrombophlebitis is service connected and additionally the prostate cancer residuals have a higher rating in light of the decision above.  Thus, the Veteran's claim for a TDIU is inextricably intertwined with the issue of entitlement to service connection for thrombophlebitis, right lower leg.  Therefore, it will be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, these issues are REMANDED for the following actions:

1.  Issue an SOC for the issue of entitlement to service connection for thrombophlebitis, right lower leg.  The issue is to be certified to the Board only if a timely substantive appeal is received.

2.  After conducting any other necessary development, readjudicate the issue of entitlement to a TDIU, with consideration of the now higher rating for prostate cancer residuals and the outcome of the claim of service connection for thrombophlebitis, right lower leg.  If the benefit sought remains denied, issue a SSOC and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


